Citation Nr: 0909295	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  95-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to the thoracic spine.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

4.  Entitlement to service connection for a disability of the 
right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

.
John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to July 
1960, and from March 1961 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran's appeal was previously before the Board in 
August 1996, January 2000, and December 2002, at which time 
it was remanded for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed to the extent permitted by the cooperation of the 
Veteran.  For example, the most recent remand in December 
2002 was to comply with the Veteran's request for a Board 
hearing.  A hearing scheduled for September 2008 was 
postponed.  Thereafter, he failed to report for a hearing 
scheduled in November 2008.  Consequently, the Veteran's 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Veteran did provide testimony at hearings conducted 
before personnel at the RO in September 1993 and June 1999.  
Transcripts of both hearings have been associated with the 
Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the Veteran's right 
elbow claim.  Accordingly, this claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The criteria for evaluating disabilities of the spine 
were revised during the pendency of this appeal.  Under the 
former criteria, the Veteran is already in receipt of the 
maximum scheduler ratings based upon limitation of motion of 
the cervical and thoracic spines.

3.  The Veteran's service-connected cervical spine disorder 
is not manifested by is manifested by severe symptoms of 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief; nor by ankylosis.

4.  The competent medical evidence indicates moderate 
limitation of motion of the service-connected lumbar spine 
disorder, as exemplified by the fact that he has forward 
flexion limited to less than 60 degrees, but greater than 30 
degrees, during flare-ups.

5.  The Veteran's service-connected lumbar spine disorder is 
not manifested by severe limitation of motion, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, nor ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected degenerative disc disease of the 
cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the thoracic spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002).

3.  The criteria for a rating of no more than 20 percent for 
degenerative joint disease of the lumbosacral spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 and 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, except for the right 
elbow claim, the VCAA was enacted after the initial 
adjudication of the appellate claims by the RO, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in this case.  .  Indeed, VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 7- 2004.  Under 
such circumstances, the United States Court of Appeals for 
the Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant 
notification by a letter dated in July 2003, followed by 
readjudication of the appellate claims by Supplemental 
Statements of the Case (SSOCs) dated in September 2003 and 
April 2007.  Among other things, this letter informed the 
Veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by his accredited 
representative have referenced relevant caselaw and 
regulatory provisions, including statements received in July 
1996, August 1999, August 2002, and December 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the July 2003 VCAA letter satisfies element (1).  
Although it does not appear he has received a letter 
detailing elements (2) and (3), the Board has already 
determined that the statements submitted by and on behalf of 
the Veteran have indicated familiarity with the requirements 
for the benefits sought on appeal.  The Board further notes 
that the Veteran has been provided with the requisite 
information through other documents.  For example, the August 
1993 SOC, and SSOCs promulgated in March 1996, February 1999, 
June 1999, April 2002, and April 2007 included a summary of 
the relevant Diagnostic Codes for evaluating of his service-
connected disabilities of the cervical, lumbar, and thoracic 
spines.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder, 
to include records from the Social Security Administration.  
The Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
provided testimony at hearings before personnel at the RO in 
September 1993 and June 1999, but his request for a Board 
hearing is deemed withdrawn.  Moreover, he was accorded VA 
examinations regarding this case in June 1992, August 1995, 
February 1996, February 1997, October 1998, December 2000, 
April 2003, and May 2004.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Initially, the Board observes that, as detailed below, the 
Veteran was already in receipt of the maximum scheduler 
ratings for both his cervical and thoracic spine disorders on 
the basis of limitation of motion.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 evaluated limitation of motion of the cervical 
spine. Under this Code, when the limitation of motion of the 
cervical spine was slight, a 10 percent rating was provided. 
When the limitation of motion was moderate, a 20 percent 
rating was provided. When the limitation of motion was 
severe, a rating of 30 percent is warranted.

Similarly, former Diagnostic Code 5291 provided that slight 
limitation of motion of the dorsal (thoracic) segment of the 
spine warranted a zero percent evaluation; a 10 percent 
evaluation required either moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a (2002).

As the Veteran was already in receipt of the maximum 
scheduler ratings under these Codes, they are not for 
application in the instant case.  The Board also observes 
that under the new General Rating Formula for Disease and 
Injuries of the Spine evaluates the thoracic and lumbar 
spines together as the thoracolumbar spine.  Thus, the 
adjudication below of the lumbar spine under the current 
criteria encompasses both disabilities.  Consequently, it 
does not appear he has any legal basis for a rating in excess 
of 10 percent based solely upon his service-connected 
thoracic spine.

I.  Cervical Spine

In addition to former Diagnostic Code 5290, the Veteran's 
service-connected degenerative disc disease of the spine has 
been evaluated pursuant to the criteria found at Diagnostic 
Code 5293 which provides for evaluation of intervertebral 
disc syndrome.  Under this Code, intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

In this case, a thorough review of the competent medical 
evidence does not reflect that the Veteran's service-
connected cervical spine disorder is manifested by severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  For example, X-rays of the 
cervical spine in conjunction with the June 1992 VA 
examination noted that the disc spaces between C4-5, C5-6, 
and C6-7 were narrowed, but no other findings could be seen 
and the oblige views did not demonstrate abnormalities.  No 
neurological involvement was found on the August 1995 VA 
examination.  Similarly, upper and lower extremity 
neurological evaluation was unremarkable at the February 1996 
and February 1997 VA examinations.  The February 1997 
examination also stated there was no evidence of any 
neurological involvement of the cervical spine.  X-rays 
conducted as part of this examination showed only minimal 
anterior and posterior osteophytic spurring at C5-6.  Bone 
density was found to be normal.  X-rays conducted as part of 
the December 2000 VA examination demonstrated normal 
vertebral disc spaces, with no osteophytes noted in that 
area.  In addition, no neurological abnormalities were noted 
on that examination.  Finally, X-rays conducted as part of 
the May 2004 VA examination showed the vertebral "bobois" 
and "anignment" were grossly normal.  There was loss of 
height in the intervertebral disc spaces at the C4-5, C5-6, 
and C6-7 spaces.  There was only mild associated hypertrophic 
changes at these levels resulting in narrowing of the neural 
foramina.

The Board also notes that the current General Rating Formula 
for Disease and Injuries of the Spine only provide for a 
rating in excess of 30 percent when there is unfavorable 
ankylosis of the cervical spine.  Unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  However, a 
thorough review of the competent medical evidence does not 
reflect the Veteran has been diagnosed with ankylosis, nor 
that he has impairment analogous to unfavorable ankylosis, 
even when taking into consideration his complaints of pain.  
For example, the range of motion findings on the VA 
examinations in this case clearly shows his cervical spine is 
not fixed in one position.  Consequently, he is not entitled 
to a rating in excess of 30 percent on the basis of 
unfavorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In this case, a thorough review of the competent medical 
evidence does not reflect that the Veteran has had periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician, and certainly not to the extent 
that would warrant a rating in excess of 30 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  In other words, he does not 
experience incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
a rating in excess of 30 percent for his service-connected 
cervical spine disorder.  As such, the benefit sought on 
appeal must be denied.

II.  Lumbar Spine

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

The Board observes that the words "slight" and "moderate" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988) 871.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the record reflects the Veteran's thoracolumbar 
spine is currently manifested by moderate limitation of 
motion, as exemplified by the fact that he his forward 
flexion of the thoracolumbar spine is estimated to be less 
than 60 degrees, but greater than 30 degrees during flare-up.  
The most recent VA examination in May 2004 showed forward 
flexion was to 80 degree, with complaints of burning in his 
lower back with initial forward bending; extension to 40 
degrees, left and right lateral flexion to 40 degrees; and 
left and right lateral rotation to 40 degrees.  As detailed 
below, these findings are consistent with the prior VA 
examinations which detailed only slight, if any limitation of 
motion, with forward flexion consistently above 60 degrees.  
However, the May 2004 VA examiner stated that the estimated 
loss of range of motion in the thoracic and lumbar spine in 
forward flexion with a flare-up was an additional 25 degrees, 
which would bring it to about 55 degrees.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that he more nearly approximates the criteria for a 20 
percent rating under both former Diagnostic Code 5292 and the 
current General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 20 
percent under either the "old" or the "new" criteria.  His 
lumbar spine is not manifested by severe limitation of 
motion, nor forward flexion of the thoracolumbar spine to 30 
degrees or less, nor is it manifested by ankylosis.  In fact, 
as detailed below, it does not appear the Veteran satisfied 
the criteria for a 20 percent rating prior to the May 2004 VA 
examination.  For example, the June 1992 VA examination 
showed the lumbar spine had flexion to 90 degrees, extension 
to 30 degrees, side bending to 35 degrees, and rotation to 45 
degrees.  He was also found to have good muscle tone, no 
muscle wasting.

The August 1995 VA examination noted, in pertinent part, that 
there was no postural abnormality, nor fixed deformity.  
Musculature of the back was normal.  Further, the lumbar 
spine was found to be essentially unremarkable on examination 
with no evidence of pain.

The February 1996 VA examination showed the Veteran had 
forward flexion of the lumbar spine to 95 degrees, backward 
extension to 35 degrees, left and right lateral flexion to 40 
degrees, and left and right rotation to 50 degrees.  Although 
muscle spasms were noted in the cervical spine, no such 
notation was made regarding the thoracolumbar spine.

The February 1997 VA examination showed the Veteran had 
forward flexion of the lumbar spine to 85 degrees, back 
extension was to 35 degrees, left and right lateral flexion 
was to 40 degrees, and right and left rotation was to 35 
degrees.  

The December 2000 VA examination noted that the Veteran only 
complained of pain at the complete limit of forward flexion.  
No indication of weakness was noted in the musculature of the 
spine, either the cervical, thoracic or lumbar levels.  No 
palpable muscle spasms were elicited in the paravertebral 
musculature.  Further, he was considered to have normal range 
of motion in all levels of spinal activity.

As already noted, the most recent VA examination in May 2004 
showed forward flexion was to 80 degree, with complaints of 
burning in his lower back with initial forward bending; 
extension to 40 degrees, left and right lateral flexion to 40 
degrees; and left and right lateral rotation to 40 degrees.  
No spasm was noted of the thoracic or lumbar spine before or 
after repeated range of motion testing of the thoracolumbar 
spine.  Even on repeated twisting movements of the lower 
back, as well as his entire body, he had no complaints of 
pain.  

The Board also observes that the aforementioned VA 
examination findings are consistent with the findings of the 
medical treatment records on file.

In view of the foregoing, the Board finds that the Veteran is 
entitled to a rating of no more than 20 percent for his 
service-connected lumbar spine disorder under any of the 
potentially applicable Diagnostic Codes.


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the cervical spine, currently 
rated as 30 percent disabling, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of an injury to the thoracic spine is denied.

Entitlement to a rating of no more than 20 percent for 
degenerative joint disease of the lumbosacral spine is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.


REMAND

In this case, the Board finds that additional development is 
required with respect to the Veteran's claim of service 
connection for a right elbow disorder in order to comply with 
the duties to notify and assist.

Regarding the duty to notify, the September 2003 SOC stated 
that the Veteran had been provided with the requisite VCAA 
notification via a letter dated in February 2003.  However, 
the only letter on file for the date specified in the SOC was 
a claim regarding an increased rating for service-connected 
scar(s), with no mention of the right elbow claim.  No other 
VCAA notification letter appears to be on file which 
specifically refers to the right elbow claim.  Moreover, it 
does not appear he received adequate notification as to 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, a remand is required to ensure the 
Veteran receives adequate VCAA notification in this case.

The Board further observes that the Veteran contends his 
current right elbow disorder is a result of the injuries he 
sustained in the in-service motor vehicle accident.  It is 
noted that this accident has been recognized as the cause of 
his service-connected disabilities of the cervical, thoracic, 
and lumbar spines.  Moreover, an April 2003 VA examination 
diagnosed arthritis of the right elbow, and opined that it 
was as likely as not that it was secondary to the injuries 
sustained as a result of the in-service motor vehicle 
accident.  However, the RO denied the claim on the basis that 
X-rays did not show arthritis of the right elbow, and there 
was no other competent medical diagnosis of a disability of 
the right elbow.  Although the Veteran did complain of right 
elbow pain, the RO cited to the holding of Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.

Despite the foregoing, the Board cannot ignore the fact that 
the April 2003 VA examiner was of the opinion that the 
Veteran did have a chronic disability of the right elbow that 
was etiologically related to service.  Therefore, the Board 
is of the opinion that a new examination is required to 
determine the exact nature and etiology of the claimed right 
elbow disorder.  See Colvin, 1 Vet. App. at 175 (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since a new examination is necessary in the instant case, the 
Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the Veteran corrective 
notification in accord with 38 U.S.C.A. §§ 
5103 and 5103A (West 2002), and 38 C.F.R. 
§ 3.159, to include a summary of the 
disability rating(s) and effective date(s) 
that may be assigned should service 
connection be granted in accord with the 
holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his right elbow 
since April 2003.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the current nature and 
etiology of his claimed right elbow 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the Veteran, the 
examiner must specifically state whether 
the Veteran has a chronic disability of 
the right elbow.  If so, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that it is 
causally related to any disease or injury 
that occurred during active service.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requisite opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC on this 
issue in April 2007, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


